FILED
                              NOT FOR PUBLICATION                           NOV 26 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANTONIO GARCIA-ROMERO,                           No. 12-73149

               Petitioner,                       Agency No. A088-666-090

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Antonio Garcia-Romero, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over the petition for review under 8 U.S.C.

§ 1252(a)(2)(B)(i) because Garcia-Romero is challenging the agency’s

discretionary denial of cancellation of removal, see Mendez-Castro v. Mukasey,

552 F.3d 975, 978 (9th Cir. 2009), and he has not set forth a colorable

constitutional claim or question of law over which we could otherwise exercise

jurisdiction, see id. (any challenge of an IJ’s discretionary determination must

present a colorable constitutional claim or question of law in order for this court to

exercise jurisdiction).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    12-73149